DETAILED ACTION
	This is a Notice of Allowance for application 16/563,328. Receipt of the amendments and arguments filed on 12/23/2020 is acknowledged.
Claims 1, 4-14, and 18-22 are pending.
Claims 2, 3, and 15-17 are cancelled.
Claims 1, 4-14, and 18-22 are examined

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rita Chipperson on 01/11/2021.
The application has been amended as follows: 

Amend line 26 of claim 1 to define --having a first end connected to the rotating assembly and a second end connected to the fixed assembly such that the first elastomeric connector is positioned on an external side of the male and female ferrules opposite to the slider arm,--;



and

	wherein the slider arm--;
	
Cancel claims 2, 3, and 15-17.

Allowable Subject Matter
Claims 1, 4-14, and 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sosnowski (U.S. Publication 2015/0167345) discloses a connecting rod apparatus comprising of rotating and fixed assemblies with slider arms attached therebetween in order to allow for pivoting of such assemblies with respect to one another. Though Lee (U.S. Publication 2012/0167935) and Gebelius (U.S. Patent 4,611,946) disclose that elastomeric connectors are known in the art to attach rod segments to one another, it would not have been obvious to have switched only one of such slider arms of Sosnowski with an elastomeric connector that is attached external of the assemblies as such a modification could only be done through impermissible hindsight. Furthermore, the prior art do not disclose nor render obvious use of an O-ring elastomeric connector which extends through holes in the rod segments to elastically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635